Title: To James Madison from Stephen Cathalan, Jr., 6 September 1802 (Abstract)
From: Cathalan, Stephen
To: Madison, James


6 September 1802, Marseilles. Notes that he last wrote to JM on 13 Aug. via Bordeaux. On 15 Aug. he wrote to Capt. Andrew Morris by his “particular Friend” Citizen Beaussier, the French commissary at Tripoli, who sailed for Tripoli 16 Aug., and he charged Beaussier with supplying clothes and provisions to Morris and his crew if other arrangements had not been made. Encloses copies of two letters from Morris, dated 22 and 30 July at Tripoli. Transmits two packets of dispatches for JM from William Eaton, which were received with letters dated 8 and 9 Aug. from Eaton to Cathalan. Has forwarded letters from Captain Murray of the Constellation to the secretary of the navy by way of William Lee at Bordeaux; “this will reach you by the Same way for want of opportunities direct from this port.” Encloses copies of the correspondence between himself and W. Y. Purviance and related letters on the subject of the latter’s appointment as U.S. naval agent for the Mediterranean. Cites letters from JM and from Mackenzie and Glennie of London, “both ordering me to assist and Supply the american Squadron when it Should or any of their Ships of War appear on this Coast,” and declares that he will continue to offer his services. “It will be [up] to them to accept of my offers or to Apply to Mr. Purviance’s Agents here; in this last Case I will, However give every aid and Assistance to them.” Does not believe he deserved such a “Severe Letter” from Purviance. Asks JM to transmit the entire correspondence to the secretary of the navy after reading it. “You will Judge in this affair and determine with him what is the most Convenient for the interest … of the United States; observing, I doubt not, how it would be unconvenient for the agents in Marseilles, Toulon, Cartagena, Malaga Gibraltar &ca. to Correspond and act under the agency of the navy Situated into Leghorn for Such Supplies; while Leghorn is well Situated to do it with Naples, Palerma, Syracusa, even Malta &ca. which it appears are the ports which the Secretary of the Navy has pointed by his orders to Messrs. DeButts & Purviance.”
 

   
   RC and enclosures (DNA: RG 59, CD, Marseilles, vol. 1). RC 3 pp.; docketed by Wagner.



   
   Cathalan enclosed correspondence (2 pp.) reporting Andrew Morris’s capture by a Tripolitan corsair and warning of Tripolitan ship movements, including an extract of a letter to him from James Leander Cathcart, 28 Aug. 1802, in which Cathcart quoted from Morris’s letter of 22 July 1802, and a copy of a letter from Morris to his consignees in Marseilles, 30 July 1802. For another copy of this correspondence, see William Willis to JM, 15 Sept. 1802, n. 1.



   
   These numbered enclosures (8 pp.) include copies of (1) Cathalan to William Y. Purviance, 7 Aug. 1802, in which the former indicated he had learned that Purviance had been appointed U.S. naval agent in the Mediterranean and that “our mutual Friend Mr. Schwartz of this place had offered his Services as your Agent here in that line, to Capn. MacNeill,… but it would make a bad Effect here Should any other than the american Agents (or Consuls) assist our Navy”; (2) Purviance to Cathalan, 20 Aug. 1802, expressing surprise at Cathalan’s “interfering with my appointment” since “this business … belongs wholly to the Department of the Navy from which I have received the Appointment” and declaring that “I Cannot, Therefore, allow any one to Encroach on my rights, or to meddle with the duties imposed on me by my office”; (3) Samuel Smith to DeButts and Purviance, 20 May 1801, authorizing the latter to supply the U.S. squadron and draw on Mackenzie and Glennie for funds (see Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:462–63); (4) an extract of Cathcart’s letter to Cathalan, 18 Aug. 1802, giving his opinion that since Cathalan’s commission came from the president of the U.S. it was superior to that of naval agent and advising Cathalan to present the case to the government; (5) Cathalan to Cathcart, 30 Aug. 1802, complaining of the manner in which Purviance had answered his letter requesting a “fair and friendly Explanation” of his agency and informing Cathcart he was referring the matter to JM; (6) an extract of JM to Cathalan, 21 May 1801 (see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:209); and (7) Mackenzie and Glennie to Cathalan, 8 July 1801, authorizing Cathalan to supply Commodore Dale’s squadron.



   
   A full transcription of this document has been added to the digital edition.

